Citation Nr: 0027158	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969, and from September 1977 to July 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which determined that new 
and material evidence had not been presented to reopen a 
previously denied claim for direct service connection for a 
skin disorder.  A personal hearing was held before a member 
of the Board in July 2000.

The Board notes that in a July 1995 decision, the RO denied 
the veteran's claim for service connection for a skin 
disorder secondary to herbicide exposure.  The veteran 
appealed this decision.  A personal hearing was held before 
an RO hearing officer in May 1996.  A hearing was held before 
a member of the Board at the RO (i.e. a Travel Board hearing) 
in June 1997.  At this hearing, the veteran withdrew his 
appeal on the issue of service connection for a skin disorder 
secondary to herbicide exposure (pursuant to 38 C.F.R. 
§ 20.204), and submitted a claim for service connection for a 
skin disorder on a direct basis.  In a July 1997 remand, the 
Board noted that the issue of service connection for a skin 
disorder secondary to herbicide exposure had been withdrawn 
and was no longer in appellate status (See 38 U.S.C.A. 
§ 7105), and remanded the case to the RO for adjudication of 
the veteran's new application to reopen a previously denied 
claim for direct service connection for a skin disorder.  The 
instant appeal then ensued.

As noted above, in a December 1997 decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for direct service connection for 
a skin disorder, and the veteran appealed.  During the course 
of the instant appeal, the veteran has again raised the issue 
of service connection for a skin disorder due to herbicide 
exposure during service in Vietnam.  In this regard, the 
Board notes that as the veteran withdrew his prior appeal on 
the issue of service connection for a skin disorder secondary 
to herbicide exposure, the July 1995 RO decision became 
final.  38 U.S.C.A. §§ 7105, 7108 (West 1991).  Hence, the 
Board finds that the veteran has raised a new claim to reopen 
a previously denied claim for service connection for a skin 
disorder secondary to herbicide exposure.  As the issue is 
not in appellate status, it is referred to the RO for 
appropriate action.


FINDING OF FACT

In February 1984, the veteran's claim for service connection 
for a skin disorder was denied in a final Board decision.  
Evidence received since the February 1984 Board decision 
includes some evidence which is neither cumulative nor 
redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a skin disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to May 1969, including service in Vietnam.  He also 
served on active duty from September 1977 to July 1981, 
including service in Germany.  

A review of the veteran's service medical records shows that 
on medical examination performed in August 1967, the 
veteran's skin was listed as normal.  On medical examination 
performed for separation purposes in May 1969, the veteran's 
skin was listed as normal.  In a report of medical history 
completed in May 1969, the veteran denied a history of skin 
diseases.  Service medical records from the veteran's first 
period of service are negative for a chronic skin disorder.

Post-service medical records dated from 1969 to 1977 are 
negative for a skin disorder.  At a September 1970 VA 
examination, the veteran's skin was normal.  At a June 1976 
VA examination, the veteran's skin was normal.

On medical examination performed in August 1977, prior to the 
veteran's second period of active duty, his skin was 
clinically normal.  He reentered active duty in September 
1977.  A February 1978 treatment note shows that the veteran 
complained of groin pain; on examination, there were scaly, 
sore lesions on the skin of the penis.  The diagnostic 
impression was eczema.  An August 1978 treatment note shows 
that the veteran complained of a rash on his feet for the 
past week.  The diagnostic impression was athlete's foot.  A 
January 1981 treatment note shows that the veteran was 
treated for a resolved fracture of the right hand; the 
examiner also noted that the veteran had dermatitis of the 
left elbow.  In a report of medical history completed in 
February 1981, the veteran denied a history of skin diseases.  
An April 1981 report of physical evaluation board proceedings 
shows that the veteran was diagnosed with arthritis of 
multiple joints; he was found unfit for further service based 
on such conditions.  A skin disorder was not diagnosed.  The 
veteran was separated from his last period of active duty in 
July 1981.

In August 1981, the veteran submitted a claim for service 
connection for a skin condition of his elbows, chest, and 
face.  He asserted that such condition was due to Agent 
Orange, and reported that he was treated for the condition 
during service in Vietnam and in Germany. 

The first post-service medical evidence of a skin disorder is 
dated in 1982.  At a February 1982 VA examination, the 
examiner noted a rash on the veteran's trunk, legs, and 
gluteal region; the diagnostic assessment was folliculitis.  
There was a lesion in the inguinal area and scaling on the 
hands; the diagnostic assessment was probable tinea.  The 
examiner also diagnosed tinea pedis.  The examiner found no 
signs that the skin disorders were secondary to Agent Orange.  
The final diagnoses were tinea manum, tinea inguinale, tinea 
pedis, and folliculitis of both legs.

At a January 1983 RO hearing, the veteran testified that he 
sometimes had a rash all over his body.  He also asserted 
that his hair fell out within six months when he was in 
Vietnam.  His representative asserted that his current skin 
disorder was incurred during service in Vietnam.

In a February 1984 decision, the Board denied service 
connection for a skin disorder.  Evidence submitted 
subsequent to this decision is summarized below.

In March 1984, the RO obtained VA outpatient treatment 
records dated from February 1982 to July 1982 which reflect 
treatment for various skin conditions, including tinea pedis, 
tinea cruris, and eczema.  In July 1982, the examiner 
indicated a diagnosis of follicular eczema, and a probable 
history of tinea pedis and tinea cruris.  The diagnostic 
assessment was eczema, primarily with a follicular 
distribution.  The examiner stated that tinea was unlikely at 
present.  Later that month, the veteran complained of itchy 
sore toes; and reported that the condition began during 
service in Vietnam.  The diagnostic impression was early 
tinea pedis.

In November 1994, the veteran submitted an application to 
reopen a claim for service connection for a skin disorder, 
which he asserted was caused by exposure to Agent Orange.  He 
reported treatment by Dr. D. Feinberg from 1986 to 1994.

In February 1995, the RO received private medical records 
from Dr. Feinberg dated from April 1989 to February 1995.  
Such records reflect treatment for folliculitis of the 
thighs, seborrheic dermatitis of the cheeks, and atopic 
dermatitis.  In November 1992, he was treated for dermatitis 
of the hands, feet, and ears.  In July 1993, he was treated 
for scattered papules on the extremities; the diagnosis was 
dermatitis/folliculitis.  In February 1994, he was treated 
for scattered pustules on the lower abdomen and groin; the 
diagnoses were folliculitis and rule out atopic dermatitis.  
Subsequent private medical records reflect treatment for the 
same conditions, as well as for foot odor and tinea pedis.  
In a February 1995 treatment note, Dr. Feinberg indicated, 
"Discussed Agent Orange & relationship to dermatitis with 
pt. - Apply to VA for benefits."

At a March 1995 VA dermatology examination, the veteran 
complained of a pruritic groin rash, and reported that such 
condition began in 1970 during service in Vietnam.  He also 
complained of foot odor.  The diagnoses were mild dermatitis 
of the groin, and malodor of the feet, with no evidence of 
tinea or dermatitis.

At a February 1996 RO hearing, the veteran reiterated many of 
his assertions.  He said he was sprayed with defoliant, and 
noticed skin problems after he had been in Vietnam for 5 
months.  He reported treatment for a skin condition in 
Pleiku, and said he was given an ointment at that time.  He 
said he had a skin condition ever since separation from 
service, and reported a current pruritic skin condition all 
over his body.  He said Dr. Feinberg told him the condition 
was due to excessive sun exposure, and that the doctor said 
he did not know if the condition was related to some sort of 
chemical.  

VA medical records dated from May 1997 to October 1997 
reflect treatment for a variety of conditions, but are 
negative for treatment of a skin disorder.

At a June 1997 Travel Board hearing, the veteran stated that 
he did not have any skin problems during his first period of 
service, from 1967 to 1969.  He said his skin conditions 
began 3 years after separation from service, in about 1972.  
He related that he received medication from his mother, who 
was a nurse.  He said the condition cleared up, and later 
recurred during his second period of service in Germany.  He 
reported treatment for the condition during his second period 
of service, and said he continuously had skin disorders since 
that time.  At this hearing, the veteran withdrew his claim 
for service connection for a skin disorder secondary to 
herbicide exposure, and submitted a claim for direct service 
connection for a skin disorder.

By a statement dated in September 1997, the veteran asserted 
that his current skin disorder began during service in 
Vietnam, and that he was treated for the condition in Pleiku.  
He said the condition never went away since the original 
treatment.

In September 1997, the RO received partially duplicative 
private medical records from Dr. Feinberg dated from April 
1989 to September 1996.  Such records reflect treatment for 
an actinic keratosis, atopic dermatitis, pruritus, tinea 
pedis, and acne.

In October 1997, the RO obtained partially duplicative VA 
outpatient treatment records dated from February 1982 to 
September 1984, and one treatment record dated in August 
1997.  Such records reflect treatment for various skin 
conditions, including eczematous folliculitis of the legs, an 
erythematous papular rash of the elbow, and mild tinea pedis.  
In August 1997, the veteran was treated for eczema of the 
forearms.

VA medical records dated from January 1998 to September 1998 
primarily reflect treatment for a psychiatric disorder.  A 
March 1998 hospital admission note shows that the veteran 
reported a history of occasional rashes and likely Agent 
Orange exposure.  A July 1998 treatment note reflects 
treatment for tinea pedis and asteatic eczema.

By a statement dated in April 1998, the veteran essentially 
reiterated his assertions.

VA medical records dated in 1999 reflect treatment for a 
variety of conditions, including dermatitis and eczema.

At a July 2000 Board hearing, the veteran reiterated many of 
his assertions.  He stated that he incurred a skin disorder 
during service in Vietnam, was treated for the condition at 
that time, and that he received treatment for the condition 
in July 1969 at a VA Hospital in Puerto Rico.  He reported 
treatment for a skin disorder by Dr. Feinberg, and said the 
doctor told him he had no idea what caused the veteran's skin 
disorder.  The veteran asserted that his current skin 
disorder was related to his Vietnam service.

By a statement dated in August 2000, Dr. Feinberg stated that 
the veteran had chronic dermatitis.  He noted that the 
veteran served in Vietnam in 1969.  He said that "[the 
veteran] stated that his dermatitis started after seven 
months of active duty and has persisted since then.  Since 
[the veteran] had no prior skin problems before Vietnam it 
would appear that his tour of duty was directly responsible 
for the onset of his dermatitis."

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the present 
case, the veteran's claim for service connection for a skin 
disorder was previously denied by the Board in February 1984.  
Thus, the February 1984 Board decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Evidence considered at the time of the February 1984 Board 
decision includes service medical records from the veteran's 
first period of active duty service (1967-1969) which are 
negative for a skin disorder.  The Board also considered 
post-service medical evidence dated between the veteran's two 
periods of military service which was entirely negative for a 
skin disorder.  The Board also considered service medical 
records from the veteran's second period of active duty 
(1977-1981) service which reflect episodic treatment for 
various skin disorders.  At the time of the 1984 Board 
decision, the first post-service medical evidence of a skin 
disorder was shown in 1982, when the veteran was diagnosed 
with tinea manum, tinea inguinale, tinea pedis, and 
folliculitis of both legs.  There was no medical evidence 
linking the current skin disorders with service.

Evidence received since the February 1984 Board decision 
includes VA and private medical records reflecting treatment 
for a variety of skin disorders, including dermatitis, 
folliculitis, tinea pedis, and eczema.  This evidence is not 
new, inasmuch as it is cumulative of previously considered 
evidence which showed a skin disorder which existed after 
service.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Since the 1984 Board decision, the veteran has submitted 
statements, to the effect that he has a current skin disorder 
which was incurred during military service (although his 
statements are contradictory as to whether the condition 
began during his first or second period of active duty).  The 
veteran's assertions are not new as they are duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Additional evidence submitted since the February 1984 Board 
decision includes a medical opinion by Dr. Feinberg, to the 
effect that the veteran's Vietnam service caused his current 
dermatitis.  The Board finds that this evidence is new; it is 
also material as it links one of the current skin disorders 
with service, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has been 
submitted since the February 1984 Board decision.  Thus, the 
claim for service connection for a skin disorder has been 
reopened.


ORDER

The application to reopen the claim for service connection 
for a skin disorder is granted.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a skin disorder has been reopened 
by new and material evidence, the claim must therefore be 
reviewed on a de novo basis.  Manio, supra.  Governing law 
provides that if action by the Board involves a question not 
previously addressed, and such action would be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Hence, to avoid prejudice 
to the veteran, the Board finds that the RO must review the 
claim for service connection for a skin disorder on a de novo 
basis prior to Board review.  Id.  The RO should intially 
determine whether, based upon all the evidence of record, 
presuming its credibility, the reopened claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Elkins v. West, 
12 Vet. App. 209 (1999).

The RO should also attempt to obtain any VA medical records 
of treatment for a skin disorder at the Puerto Rico VA 
Medical Center (VAMC) which are dated from 1969 to 1977.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to obtain VA 
medical records of treatment for a skin 
disorder at the Puerto Rico VAMC which 
are dated from 1969 to 1977.

2.  The RO should review the claim for 
direct service connection for a skin 
disorder on a de novo basis (including a 
determination as to whether the claim is 
well grounded).

If the claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



